Citation Nr: 0216823	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-06 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether a March 1998 decision of the Board of Veterans' 
Appeals which denied entitlement to an evaluation in excess 
of 10 percent for service-connected post-traumatic stress 
disorder (PTSD) should be revised or reversed due to clear 
and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:       Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The moving party served on active duty in the United States 
Army from May 1967 to December 1968.  The moving party 
served in Vietnam and was awarded the Purple Heart, Combat 
Infantryman Badge and Bronze Star.  This matter comes before 
the Board of Veterans' Appeals (the Board) based on a motion 
for revision of a March 5, 1998 Board decision on the 
grounds of CUE.

Procedural history

A March 1995 VA rating decision granted the moving party's 
claim of entitlement to service connection for PTSD and 
assigned a 10 percent disability rating.  The moving party 
perfected an appeal as to the issue of entitlement to an 
increased rating.  A March 5, 1998 Board decision denied the 
moving party's claim of entitlement to an increased 
evaluation for PTSD, which was then rated as 10 percent 
disabling.  

The moving party filed a May 1998 motion for reconsideration 
of the March 1998 Board decision.  In October 1998 the Board 
denied the reconsideration motion.

A February 2001 rating decision granted the moving party an 
increased rating of 70 percent for PTSD, based on clear and 
unmistakable error in the April 1998 rating decision and all 
subsequent rating decisions.  

In a July 2001 letter, the moving party requested 
reconsideration of the March 1998 Board decision on the 
basis of CUE.  The Board treated the moving party's letter 
as a motion for reconsideration under 38 U.S.C. § 7103 as 
well as a motion for revision based on CUE under 38 U.S.C. 
§ 7111.  In September 2001 the Board, through one of its 
Deputy Vice Chairmen, denied the July 2001 motion for 
reconsideration of the Board's March 1998 decision.  It was 
noted that the moving party's request for revision of the 
Board's decision based on CUE would be addressed in a 
subsequent action.  

A letter was sent by the Board to the moving party's 
representative on June 28, 2002 noting that a request had 
been made to review a prior Board decision on the grounds of 
CUE in accordance with 38 U.S.C.A. § 7111 and that the 
representative had 30 days from the date of the letter to 
file a relevant response.  In July 2002 and again in and 
September 2002, the moving party's accredited representative 
requested that the Board's March 1998 decision be vacated 
under the provisions of 38 C.F.R. § 20.904 on the basis that 
certain evidence in possession of the VA Regional Office 
(the RO) had not been forwarded to the Board.  In November 
2002, the Board, through another Deputy Vice Chairman, 
denied the motion to vacate on the basis that there was 
demonstrated no due process violation.  The CUE motion is 
now ready for Board review.


FINDINGS OF FACT

1.  In March 1998, the Board denied the moving party's claim 
of entitlement to an increased disability rating for 
service-connected PTSD, then rated 10 percent disabling.  

2.  The Board's decision of March 1998 was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The Board's March 5, 1998 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. §§ 20.1400 - 
20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated March 5, 1998 based on his contention that such 
decision contains CUE.  He has specifically contended that 
in March 1998 the Board ignored his contention that the RO 
misapplied the notation in 38 C.F.R. § 4.130 that "The 
Rating Board 
must be careful not to underevaluate the emotionally sick 
veteran with a good work record . . . ."  It was further 
contended on behalf of the moving party by his accredited 
representative in July 2002 that the Board also committed 
error by failing to itself consider the version of 38 C.F.R. 
§ 4.130 in effect at the time of its March 1998 decision. 

In the interest of clarity, the Board will discuss the 
relevant law and VA regulations pertaining to Board CUE; and 
then analyze the moving party's contentions and render a 
decision.

Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of 
CUE and must be reversed or revised if evidence establishes 
such error.  38 U.S.C.A. § 7111(a) (West Supp. 2002).  
Review to determine whether CUE exists in a case may be 
instituted upon request of a claimant at any time after the 
decision is made.  38 U.S.C.A. § 7111(c) and (d).

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2002).  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different 
but for the alleged error.  Non-specific allegations of 
failure to follow regulations or failure to give due 
process, or any other general, non-specific allegations of 
error, are insufficient to satisfy the requirement of the 
previous sentence.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be denied.  
38 C.F.R. § 20.1404(b) (2002).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2002), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, 
of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed 
or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (the Court).  More specifically, it was 
observed that Congress intended that the VA adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).  Therefore, the Board is permitted to seek 
guidance as to the existence of CUE in prior Board decisions 
based on years of prior Court decisions regarding CUE.

Increased rating law and regulations in effect at the time 
of the March 1998 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b).  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the March 1998 decision in determining 
whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  Following is a synopsis of the law and 
regulations pertaining to increased evaluations as such 
existed in March 1998.

(i.)  Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321(a), 4.1 (1997).

(ii.)  Specific schedular criteria for rating PTSD

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.

According to the VA Schedule for Rating Disabilities in 
effect prior to November 7, 1996, a 30 percent evaluation 
was warranted for PTSD when there was definite impairment of 
social and industrial adaptability.  A 10 percent evaluation 
was warranted for PTSD when there was less symptomatology 
than for the 30 percent evaluation, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  § 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

The severity of disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate 
the emotionally sick veteran with a good work record, nor 
must it overvalue the his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is 
placed upon the full report of the examiner, descriptive of 
actual symptomatology.  The record of the history and 
complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild", "moderate" or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and 
the full consideration of the of the whole history by the 
rating agency will be.  38 C.F.R. § 4.130 (1996).

According to The VA Schedule for Rating Disabilities in 
effect beginning on November 7, 1996, a 30% evaluation is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 10% evaluation is assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  A 0% percent 
evaluation is assigned when a mental condition has been 
formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1997).

Analysis

Initial matter - the VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for the provisions pertaining to claims to reopen based upon 
the submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  The Board has carefully considered the 
provisions of the VCAA and the implementing regulations in 
light of the record on appeal.

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
held that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."  In concluding that the VCAA is not applicable to 
allegations of CUE, the Court majority opinion explained 
that even though the VCAA is a reason to remand "many, many 
claims, . . . it is not an excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2002), cannot encompass a 
person seeking a revision of a final decision based upon 
CUE.  As a consequence, VA's duties to notify and assist 
contained in the VCAA are not applicable to CUE claims.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board hastens to 
point out, however, that notwithstanding the fact that the 
VCAA appears to be inapplicable to this case, the moving 
party has been given appropriate notice and has been 
accorded ample opportunity to present evidence and argument 
concerning this matter.

Discussion

The moving party has challenged on the basis of CUE a March 
2, 1998 Board decision which denied an evaluation in excess 
of 10 percent for his service-connected PTSD.  The moving 
party has specifically contended that the Board was remiss 
in discussing what was deemed by the moving party the 
failure of the VA Regional Office to discuss the provisions 
of 38 C.F.R. § 4.130 (1996), specifically the following: 
"The rating board must not underevaluate the emotionally 
sick veteran with a good work record . . . ."  See the 
moving party's letter to the Board 
dated July 18, 2001.  His accredited representative has 
echoed this contention and added the related contention that 
the Board itself should have considered that provision.   

The Board initially wishes to note that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "Clear and unmistakable error' 
requires that error, otherwise prejudicial, . . . must 
appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).  Clear and unmistakable errors "are errors that 
are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

As discussed above, there are two contentions with respect 
to CUE in the Board's March 1998 decision.  First, it has 
been contended that there is CUE in the March 1998 Board 
decision because the Board erred in ignoring the moving 
party's contention that the RO did not consider 38 C.F.R. 
§ 4.130, effective prior to November 7, 1996, to be careful 
not to underestimate the emotionally sick veteran with a 
good work record.  Secondly, it is contended that it was CUE 
for the Board not to itself apply 38 C.F.R. § 4.130 in its 
decision and not to take the moving party's good work record 
into account.  The underlying premise for these contentions 
appears to be that although the moving party was able to 
function as the postmaster of a small rural community, he 
was nonetheless significantly impacted by PTSD and that both 
the RO and the Board placed undue emphasis on the moving 
party's evidently successful employment, in violation of 
38 C.F.R. § 4.130.  

With respect to the first contention, to the effect that the 
Board failed to discuss an alleged error on the part of the 
RO, the Board notes that its March 1998 decision did not 
involve a claim of CUE by the RO.  Cf.  38 C.F.R. 
§ 3.105(a).  Rather, the moving party was appealing the RO's 
decision as to the assignment of a disability rating for 
PTSD.  The Board wishes to make it clear that under those 
circumstances, it was required in March 1998 to make a 
decision on a de novo basis, which means an independent 
review of the record without deference to the decision of 
the RO.  See 38 C.F.R. § 20.101 (2002) [Jurisdiction of the 
Board].  The Board was not bound by the RO's decision or its 
decision making process, nor was it obligated to critique 
the underlying RO decision, to express agreement or 
disagreement with any conclusions contained therein or to 
point out any omissions contained therein.  The Board, in 
essence, started with a clean slate in March 1998.   

It follows that there was no CUE in the March 1998 Board 
decision because it did not address the moving party's 
criticism of the underlying RO decision.  Any agreement or 
disagreement on the part of the Board with the RO's decision 
would constitute mere dicta, adding nothing of significance 
to the Board's de novo decision.  The Board rejects the 
notion that failure to speak to alleged errors in the RO 
decision constituted CUE.   

This brings the Board to the second contention, which is 
that the Board itself did not address 38 C.F.R. § 4.130 in 
rendering its decision.  The moving party has referred in 
the July 2002 Informal Hearing Presentation to Franklin v. 
Brown, 5 Vet. App. 190 (1993), which notes that the Board 
cannot ignore VA regulations.  That decision does not say 
that a VA regulation will be considered ignored unless it is 
specifically cited or quoted, and the Board is aware of no 
precedential Court decision which so holds.  

A review of the March 1998 Board decision indicates that it 
did in fact refer to the  considerations found in 38 C.F.R. 
§ 4.130, including the moving party's ability to work and 
about how his service-connected PTSD affected his ability to 
work.   
On page 2, "Contentions of Appellant on Appeal", the Board 
specifically referred to the moving party's contention that 
"while he's efficient at his job, he sought a job which 
would isolate him from others and from which he would not 
receive further promotion."  This contention clearly 
involved consideration of 38 C.F.R. § 4.130, and the Board 
provided such consideration in its analysis.  It was noted 
by the Board in its decision that the moving party said that 
he had a steady job of some responsibility, since he was a 
postmaster in a small town, and that he ran an efficient 
work place.  (Board decision, page 7).  The Board noted that 
the moving party had not indicated that there had been 
periods of occasional decrease in work efficiency or 
intermittent periods of an inability to perform his tasks 
due to depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss.  
(Board decision, page 7).  The moving party reportedly had a 
stable home life and was active in the Veterans of Foreign 
Wars.  (Board decision, page 8).  The Board noted that a 
global assessment of functioning score of 80 was assigned on 
psychiatric examination in February 1995, which means that 
symptoms are transient and expectable reactions to a 
stressor and result in no more than slight impairment in 
social or occupational functioning, and concluded that the 
moving party's PTSD symptomatology did not meet the criteria 
for a rating in excess of 10 percent under either the old or 
new regulations.  (Board decision, page 8).

In essence, the moving party appears to contend that the 
March 1998 Board decision contains CUE because of a failure 
to specifically cite the provisions of 38 C.F.R. § 4.130.  
However, it is clear from the discussion above that the 
Board considered precisely the types of factors which were 
laid out in 38 C.F.R. § 4.130.  After having so considered, 
the Board determined that, notwithstanding the moving 
party's good work record, the evidence did not demonstrate 
that the moving party's PTSD symptomatology was of 
sufficient severity to warrant an increased disability 
rating.  Such evidence included, inter alia, the report of 
the VA psychiatric examination in February 1995 which 
characterized the moving party's PTSD as "relatively mild in 
severity".  It is therefore also clear that the Board's 
March 1998 decision to deny a rating in excess of 10 percent 
for PTSD was supported by evidence of record aside from the 
moving party's work record.

In essence, the moving party is expressing disagreement as 
to how the Board weighed the evidence in its March 1998 
decision.  This is not a basis for a valid CUE claim.  See 
38 C.F.R. § 20.1403(d)(3).  Moreover, the Court has made it 
clear that a disagreement as to how the facts were weighed 
or evaluated does not provide a basis to find CUE.  See 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see 
also Crippen v. Brown, 9 Vet. App. 412, 421 (1996) and cases 
cited therein.
The Board does not necessarily disagree that reasonable 
minds could have differed as to whether a rating in excess 
of 10 percent should have been granted for the moving 
party's PTSD.  When reasonable minds can differ, however, it 
cannot be said that there was an undebatable error, which is 
the kind of error required for a finding of CUE.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994).

The Board therefore finds that the March 1998 decision 
included consideration of the provisions of 38 C.F.R. 
§ 4.130, although the section was not specifically cited.  
[The Conclusion of Law on page 3 of the March 1998 Board 
decision did contain a blanket reference to 38 C.F.R. Part 
4.]  For reasons expressed above, the Board further  
concludes that the March 1998 decision did not contain CUE.  
The motion is accordingly denied.


ORDER

The motion for revision of the March 5, 1998 Board decision 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

